                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   JARED M. SECHRIST, ESQ.
                                                                 Nevada Bar No. 10439
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, Nevada 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             6   Email: jared.sechrist@akerman.com
                                                             7   Attorneys for plaintiff and counter-defendant
                                                                 Nationstar Mortgage LLC
                                                             8

                                                             9                                UNITED STATES DISTRICT COURT
                                                                                                        DISTRICT OF NEVADA
                                                            10

                                                            11   NATIONSTAR MORTGAGE, LLC,                        Case No.: 2:15-cv-01597-MMD-NJK
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                               Plaintiff,                         STIPULATION AND ORDER TO EXTEND
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                                  DEADLINE TO REPLY SUPPORTING
                                                                 vs.                                              MOTIONS FOR SUMMARY JUDGMENT
                      LAS VEGAS, NEVADA 89134




                                                            13
                                                                                                                  [ECF NOS. 90 and 92]
AKERMAN LLP




                                                            14   SAHARA      SUNRISE   HOMEOWNERS
                                                                 ASSOCIATION; RIVER GLIDER AVENUE                 [FIRST REQUEST]
                                                            15   TRUST; DOE INDIVIDUALS I-X, inclusive,
                                                                 and ROE CORPORATIONS I-X, inclusive,
                                                            16
                                                                           Defendants.
                                                            17   SAHARA    SUNRISE              HOMEOWNERS
                                                                 ASSOCIATION,
                                                            18
                                                                               Third-Party Plaintiff,
                                                            19
                                                                 vs.
                                                            20
                                                                 ALESSI & KOENIG LLC; DOES I THROUGH
                                                            21   X and ROE CORPORATIONS XI THROUGH
                                                                 XX,
                                                            22
                                                                               Third-Party Defendants
                                                            23
                                                                 RIVER GLIDER AVENUE TRUST,
                                                            24
                                                                               Counter-plaintiff,
                                                            25
                                                                 vs.
                                                            26
                                                                 NATIONSTAR MORTGAGE, LLC,
                                                            27
                                                                               Counter-defendant.
                                                            28

                                                                 47196405;1
                                                             1                Plaintiff and counter-defendant Nationstar Mortgage LLC, defendant and third party plaintiff

                                                             2   Sahara Sunrise Homeowners Association and defendant and counter-claimant River Glider Avenue

                                                             3   Trust respectfully submit the following stipulation to allow Nationstar and River Glider fourteen

                                                             4   additional days to reply supporting their motions for summary judgment, ECF Nos. 90, 92.

                                                             5                Nationstar filed its motion for partial summary judgment on October 19, 2018. (ECF No. 90.)

                                                             6   River Gilder filed its opposition on November 28, 2018. (ECF No. 97.) Nationstar's reply is due

                                                             7   December 12, 2018.

                                                             8                River Gilder filed its motion for summary judgment on October 19, 2018. (ECF No. 92.)

                                                             9   Nationstar filed its opposition on November 29, 2018. (ECF No. 98.) River Glider's reply is due

                                                            10   December 13, 2018.

                                                            11                The parties stipulate to extending Nationstar's reply deadline fourteen days, to December 26,
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12   2018 and River Glider's reply deadline fourteen days, to December 27, 2018, to allow the parties
                      LAS VEGAS, NEVADA 89134




                                                            13   additional time to prepare their briefing. This is the first request to extend the reply briefing deadlines.
AKERMAN LLP




                                                            14   ///

                                                            15   ///

                                                            16   ///

                                                            17   ///

                                                            18   ///

                                                            19   ///

                                                            20   ///

                                                            21   ///

                                                            22   ///

                                                            23   ///

                                                            24   ///

                                                            25   ///

                                                            26   ///

                                                            27   ///

                                                            28   ///
                                                                                                                        2
                                                                 47196405;1
                                                             1                This stipulation is not made to cause delay or prejudice to any party.

                                                             2    This the 10th day of December, 2018.                       This the 10th day of December, 2018.
                                                             3    AKERMAN LLP                                                BOYACK ORME & ANTHONY
                                                             4     /s/ Jared M. Sechrist, Esq.                                /s/ Patrick A. Orme, Esq.
                                                                  ARIEL E. STERN, ESQ.                                       EDWARD D. BOYACK, ESQ.
                                                             5    Nevada Bar No. 8276                                        Nevada Bar No. 5229
                                                                  JARED M. SECHRIST, ESQ.                                    PATRICK A. ORME, ESQ.
                                                             6    Nevada Bar No. 10439                                       Nevada Bar No. 7853
                                                                  1635 Village Center Circle, Suite 200                      7432 W. Sahara Avenue, Suite 101
                                                             7    Las Vegas, Nevada 89134                                    Las Vegas, Nevada 89117
                                                             8    Attorneys for plaintiff and counter-defendant              Attorneys for defendant and third party plaintiff
                                                                  Nationstar Mortgage LLC                                    Sahara Sunrise Homeowners Association
                                                             9
                                                                  This the 10th day of November, 2018.
                                                            10
                                                                  LAW OFFICE OF MICHAEL F. BOHN
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12     /s/ Michael F. Bohn, Esq.
                      LAS VEGAS, NEVADA 89134




                                                                  MICHAEL F. BOHN, ESQ.
                                                            13
AKERMAN LLP




                                                                  Nevada Bar No. 1641
                                                                  ADAM R. TRIPPIEDI, ESQ.
                                                            14    Nevada Bar No. 12294
                                                                  2260 Corporate Circle, Suite 480
                                                            15    Henderson, Nevada 89074
                                                            16    Attorneys for defendant and counter-claimant
                                                                  River Glider Avenue Trust
                                                            17

                                                            18                                                       ORDER
                                                            19

                                                            20                                                               IT IS SO ORDERED.

                                                            21                                                               ______________________________________
                                                                                                                             UNITED STATES DISTRICT JUDGE
                                                            22                                                                      December 10, 2018
                                                                                                                             DATED:_______________________________
                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                         3
                                                                 47196405;1
